DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/08/2021, which has been entered and made of record.  Claims 1-3, 5 and 9 have been amended.  Claims 1-13 are pending in the application. 
	The amendment of specification is OK to Enter.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dustin R. Lo on 04/12/2021.
Please amend claims 14-20 as follows:
14. (Canceled).
15. (Canceled).
16. (Canceled).
17. (Canceled).

19. (Canceled).
20. (Canceled).

Allowable Subject Matter
 	Claims 1-13 would be allowable.
Regarding claim 1, prior art Fukuchi et al. as modified by Babu discloses an artificial reality system and further teaches an image capture device configured to capture image data representative of a physical environment; a head-mounted display (HMD) configured to output artificial reality content; a plurality of concurrently executing artificial reality client applications; a concurrent application engine comprising processing circuitry and configured to control rendering the artificial reality content as a common scene that includes one or more objects from each of the plurality of artificial reality applications. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about ”a concurrent application engine configured to validate whether the one or more objects can logically be placed on a layout of one or more offer areas specified by the plurality of artificial reality applications”. Claims 2-13, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616